Exhibit 10.1
NEWELL RUBBERMAID INC. 2003 STOCK PLAN
(As Amended and Restated Effective February 8, 2006)
RESTRICTED STOCK UNIT AWARD AGREEMENT
     A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell
Rubbermaid Inc., a Delaware corporation (the “Company”), to the employee named
in the attached Award letter (the “Grantee”) relating to the common stock, par
value $1.00 per share (the “Common Stock”), of the Company, shall be subject to
the following terms and conditions and the provisions of the Newell Rubbermaid
Inc. 2003 Stock Plan, as amended and restated effective February 8, 2006 and
further amended August 9, 2006 (the “Plan”), a copy of which is attached hereto
and the terms of which are hereby incorporated by reference.
     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.
     2. Grant of RSUs. The Company hereby grants to the Grantee the Award of
RSUs, as set forth in the Award letter. An RSU is the right, subject to the
terms and conditions of the Plan and this Agreement, to receive a distribution
of a share of Common Stock for each RSU as described in Section 7 of this
Agreement.
     3. RSU Account. The Company shall maintain an account (“RSU Account”) on
its books in the name of the Grantee which shall reflect the number of RSUs
awarded to the Grantee.
     4. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described with
Section 5, the Company shall promptly pay to each Grantee an amount in cash
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the RSUs in the Grantee’s RSU Account on that date.
     5. Vesting.
          (a) Except as described in (b), (c) and (d) below, the Grantee shall
become vested in his Award upon the third anniversary of the date of the grant
of the Award (the “Award Date”) if he remains in continuous employment with the
Company or an affiliate until such date.
          (b) If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date due to death or
disability, the Award shall become vested on such date. For this purpose
“disability” means (as determined by the Committee in its sole discretion) the
inability of the Grantee to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which is expected to
result in death or disability or which has lasted or can be expected to last for
a continuous period of not less than 12 months.

 



--------------------------------------------------------------------------------



 



     (c) If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date due to retirement,
the Award shall become vested on such date as provided in the table set forth
below. The portion of the Award that does not vest as provided below shall be
forfeited to the Company. For this purpose, “retirement” means the Grantee’s
termination without cause on or after the date on which the Grantee (i) has
completed five years of credited service and (ii) either (A) has attained age 65
or (B) has attained age 55 and the sum of his age and credited service (his
“points”) equals or exceeds 60.

      Age or Points   Vesting
Age 65 or 75 or more points
  100% of the Pro-Rated Award vests
 
   
70-74 points
  75% of the Pro-Rated Award vests
 
   
65-69 points
  50% of the Pro-Rated Award vests
 
   
60-64 points
  25% of the Pro-Rated Award vests

     The term “credited service” means the Grantee’s period of employment with
the Company and all affiliates (including any predecessor company or business
acquired by the Company or any affiliate, provided the Grantee was immediately
employed by the Company or any affiliate). Age and credited service shall be
determined in fully completed years and months, with each month being measured
as a continuous period of 30 days. The term “cause” means the Grantee’s
termination of employment due to unsatisfactory performance or conduct
detrimental to the Company or its affiliates, as determined solely by the
Company. The term “affiliate” means each entity with whom the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code,
substituting “at least 50%” instead of “at least 80%” in making such
determination. The term “Pro-Rated Award” means the portion of the Award
determined by dividing the full number of months of employment with the Company
and all affiliates during the Award’s vesting period by 36 (carried out to three
decimal points).
     Any Grantee whose employment terminates due to retirement as described in
this Section 5 must execute and deliver to the Company an agreement, in a form
prescribed by the Company, and in accordance with procedures established by the
Company, that he will not solicit employees, customers or suppliers of the
Company and its affiliates, or compete with the Company and its affiliates, and
that he releases all claims against the Company and its affiliates. If the
Grantee fails to execute such agreement, or if the agreement is revoked by the
Grantee, the Award shall be forfeited to the Company on the date of the
Grantee’s retirement.
          (d) If the Grantee’s employment with the Company and all affiliates
terminates prior to the third anniversary of the Award Date for any reason other
than death, disability or retirement, the entire Award shall be forfeited to the
Company, and no portion of the Award shall vest.
          (e) In the case of a Grantee who is also a Director, if the Grantee’s
employment with the Company and all affiliates terminates before the end of the
Award’s three-year vesting period, but the Grantee remains a Director, his
service

-2-



--------------------------------------------------------------------------------



 



on the Board will be considered employment with the Company and his Award will
continue to vest while his service on the Board continues. Any subsequent
termination of service on the Board will be considered termination of employment
and vesting will determined as of the date of such termination of employment.
     The foregoing provisions of this Section 5 shall be subject to the
provisions of any written employment security agreement or severance agreement
that has been or may be executed by the Grantee and the Company, and the
provisions in such employment security agreement or severance agreement
concerning vesting of an Award shall supersede any inconsistent or contrary
provision of this Section 5.
     6. Adjustment of Performance-Based RSUs. The number of RSUs subject to the
Award that are Performance-Based RSUs as described in the Award letter shall be
adjusted by the Committee after the end of the three-year performance period
that begins on January 1 of the year in which the Award is granted, in
accordance with in the Long-Term Incentive Plan established under the Plan (the
“LTIP”). Any Performance-Based RSUs that vest in accordance with Section 5(b) or
5(c) prior to the date the Committee determines the level of performance goal
achievement applicable to such RSUs shall not be adjusted pursuant to the LTIP.
The particular performance criteria that applies to the Performance-Based RSUs
are set forth in Exhibit A to this Agreement.
     7. Settlement of Award. If a Grantee becomes vested in his Award in
accordance with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award, as
adjusted in accordance with Section 6, if applicable. Such shares shall be
delivered within 30 days following the date of vesting.
     8. Withholding Taxes. The Company shall withhold from any distribution made
to the Grantee in cash an amount sufficient to satisfy all minimum Federal,
state and local withholding tax requirements. In the case of a distribution made
in shares of Common Stock, the Grantee shall pay to the Company an amount
sufficient to satisfy all minimum Federal, state and local withholding tax
requirements prior to the delivery of any shares. Payment of such taxes may be
made by one or more of the following methods: (i) in cash, (ii) in cash received
from a broker-dealer to whom the Grantee has submitted irrevocable instructions
to deliver the amount of withholding tax to the Company from the proceeds of the
sale of shares subject to the Award, (iii) by directing the Company to withhold
a number of shares otherwise issuable pursuant to the Award with a Fair Market
Value equal to the tax required to be withheld, (iv) by delivery to the Company
of other Common Stock owned by the Grantee that is acceptable to the Company,
valued at its Fair Market Value on the date of payment, or (v) by certifying to
ownership by attestation of such previously owned Common Stock.
     9. Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
     10. Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the

-3-



--------------------------------------------------------------------------------



 



Company with the Company’s transfer agent, or upon written request from the
Grantee (or his personal representative, beneficiary or estate, as the case may
be), in certificates in the name of the Grantee (or his personal representative,
beneficiary or estate).
     11. Award Not Transferable. The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
     12. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
     13. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___th
day of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

-4-



--------------------------------------------------------------------------------



 



Exhibit A
Performance Criteria Applicable to
Performance-Based RSUs for the Three-Year Performance Period

1.  
50% of the Performance-Based RSUs covered by the Award are subject to the TSR
Comparator Group criterion:

  •  
Members of the Comparator Group:

     
[complete]

  •  
Once the Company’s ranking in the Comparator Group is determined at the end of
the three-year performance period beginning January 1, 2009, the number of RSUs
subject to this criterion is multiplied by the applicable percentage set forth
below. (Interpolation is used if the Company’s ranking falls between the upper
and lower comparator group ranking.)

          Ranking   Multiplier
1st
    200 %
6th
    150 %
11th
    100 %
16th
    50 %
Below 20th
    0 %

2.  
50% of the Performance-Based RSUs covered by the Award are subject to the
Absolute Total Shareholder Return (“TSR”) Target:

  •  
Absolute TSR Target: ___% (percentage increase in the Company’s TSR for the
three-year performance period beginning January 1, 2009)
    •  
At the end of the performance period, the number of RSUs subject to this
criterion is multiplied by the applicable percentage:

          Level of Achievement of Target   Multiplier
90% or above
    200 %
25% or below
    0 %

(Interpolation is used if achievement falls between the 90% and 25% levels.)





--------------------------------------------------------------------------------



 



NEWELL RUBBERMAID INC. 2003 STOCK PLAN
(As Amended and Restated Effective February 8, 2006)
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Non-Employee Directors)
     A Restricted Stock Unit (“RSU”) Award (the “Award”) granted by Newell
Rubbermaid Inc., a Delaware corporation (the “Company”), to the non-employee
director named in the attached Award letter (the “Grantee”) relating to the
common stock, par value $1.00 per share (the “Common Stock”), of the Company,
shall be subject to the following terms and conditions and the provisions of the
Newell Rubbermaid Inc. 2003 Stock Plan, as amended and restated effective
February 8, 2006 and further amended August 9, 2006 (the “Plan”), a copy of
which is attached hereto and the terms of which are hereby incorporated by
reference.
     1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of the
attached Award letter and the return of an executed copy of such Award letter to
the Secretary of the Company no later than 60 days after the Award Date set
forth therein or, if later, 30 days after the Grantee receives this Agreement.
     2. Grant of RSUs. The Company hereby grants to the Grantee the Award of
RSUs, as set forth in the Award letter. An RSU is the right, subject to the
terms and conditions of the Plan and this Agreement, to receive a distribution
of a share of Common Stock for each RSU as described in Section 6 of this
Agreement.
     3. RSU Account. The Company shall maintain an account (“RSU Account”) on
its books in the name of the Grantee which shall reflect the number of RSUs
awarded to the Grantee.
     4. Dividend Equivalents. Upon the payment of any dividend on Common Stock
occurring during the period preceding the earlier of the date of vesting of the
Grantee’s Award or the date the Grantee’s Award is forfeited as described with
Section 5, the Company shall promptly pay to each Grantee an amount in cash
equal in value to the dividends that the Grantee would have received had the
Grantee been the actual owner of the number of shares of Common Stock
represented by the RSUs in the Grantee’s RSU Account on that date.
     5. Vesting.
     (a) Except as described in (b) below, the Grantee shall become vested in
his Award upon the first anniversary of the date of the grant of the Award (the
“Award Date”) if he remains in continuous service on the Board until such date.
     (b) If the Grantee’s service on the Board terminates prior to the first
anniversary of the Award Date due to his death, disability or retirement, the
Grantee shall become vested in his Award. For this purpose (i) “disability”
means (as determined by the Committee in its sole discretion) the inability of
the Grantee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or disability or which has lasted or can be expected to last for a
continuous period of not less than 12 months; and (ii) “retirement” means the
Grantee’s retirement in accordance with the Company’s retirement policy for
Directors.

 



--------------------------------------------------------------------------------



 



     (c) If the Grantee’s service on the Board terminates prior to the first
anniversary of the Award Date for any reason other than death, disability or
retirement, the entire Award shall be forfeited to the Company, and no portion
of the Award shall vest.
     6. Settlement of Award. If a Grantee becomes vested in his Award in
accordance with Section 5, the Company shall distribute to him, or his personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of vested RSUs subject to the Award. Such
shares shall be delivered within 30 days following the date of vesting.
     7. Withholding Taxes. If applicable, the Company shall withhold from any
distribution made to the Grantee in cash an amount sufficient to satisfy all
minimum Federal, state and local withholding tax requirements. Payment of such
taxes may be made by a method specified in the Plan and approved by the
Committee.
     8. Rights as Stockholder. The Grantee shall not be entitled to any of the
rights of a stockholder of the Company with respect to the Award, including the
right to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.
     9. Share Delivery. Delivery of any shares in connection with settlement of
the Award will be by book-entry credit to an account in the Grantee’s name
established by the Company with the Company’s transfer agent, or upon written
request from the Grantee (or his personal representative, beneficiary or estate,
as the case may be), in certificates in the name of the Grantee (or his personal
representative, beneficiary or estate).
     10. Award Not Transferable. The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
     11. Administration. The Award shall be administered in accordance with such
regulations as the Organizational Development and Compensation Committee of the
Board of Directors of the Company (the “Committee”) shall from time to time
adopt.
     12. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.
     IN WITNESS WHEREOF, this Agreement is executed by the Company this ___th
day of ___, ___, effective as of the ___day of ___, ___.

            NEWELL RUBBERMAID INC.
      By:                        

 